                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

DEBORAH STOUT,                                  )
                                                )
                  Plaintiff,                    )      Case No. 7:18CV00402
                                                )
v.                                              )      OPINION AND ORDER
                                                )
LT. RAELYN HAIGHT,                              )      By: James P. Jones
ET AL.,                                         )      United States District Judge
                                                )
                 Defendants.                    )

      Deborah Stout, Pro Se Plaintiff.

      The plaintiff, Deborah Stout, a Virginia inmate proceeding pro se, has filed a

civil rights action under 42 U.S.C. § 1983 against Raelyn Haight, a lieutenant at

the Fluvanna Correctional Center for Women, a facility operated by the Virginia

Department of Corrections (“VDOC”).         Stout alleges that Haight has bullied,

harassed, and intimidated Stout, failed to protect her from another inmate’s

aggressive behavior, and retaliated against Stout for filing a grievance by firing her

and preventing her from getting another job. By separate order, the case will go

forward against Haight. As to other defendants Stout has named, however, her

claims must be summarily dismissed.

      The court must dismiss any action or claim filed by a prisoner against a

governmental entity or officer if the court determines the action or claim is
“frivolous, malicious, or fails to state a claim on which relief may be granted.” 28

U.S.C. § 1915A(b)(1). A frivolous claim is one that “lacks an arguable basis either

in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989) (interpreting

frivolous in former version of 28 U.S.C. § 1915(d)).

      To state a claim under § 1983, the plaintiff must state facts showing that a

person acting under color of state law undertook conduct that violated the

plaintiff’s constitutional rights. See Cooper v. Sheehan, 735 F.3d 153, 158 (4th

Cir. 2013). The VDOC, as a state agency, is not a “person” subject to suit under

§ 1983. See Will v. Mich. Dep’t of State Police, 491 U.S. 58 (1989). Thus, Stout’s

claims against the VDOC have no basis in law, and I will summarily dismiss them

as legally frivolous.

      Stout also names another inmate as a defendant, T. Brown, who allegedly

has “bullied and harassed” Stout, verbally and physically, and “slandered” her by

“spreading false information.” Compl. 2, ECF No. 1. Stout alleges that Haight

knew of Brown’s actions and failed to intervene.

      To determine if Brown qualifies as a person acting under color of state law

for purposes of a § 1983 claim, the court must make two, closely related

determinations.

      First, the deprivation must be caused by the exercise of some right or
      privilege created by the State or by a rule of conduct imposed by the
      state or by a person for whom the State is responsible. . . . Second, the
      party charged with the deprivation must be a person who may fairly
                                         -2-
      be said to be a state actor. This may be because he is a state official,
      because he has acted together with or has obtained significant aid
      from state officials, or because his conduct is otherwise chargeable to
      the State.

Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982).

      Brown’s alleged actions against Stout do not meet either of the Lugar

factors.   There is no allegation in the Complaint suggesting that Brown was

exercising any right she had under state law, or following a state official’s

directive, when she allegedly harassed Stout. Brown is also not a state official and

did not receive aid from state officials in carrying out the conduct of which Stout

complains.    Accordingly, I conclude that Brown’s conduct is, in no way,

chargeable to the state so as to make Brown a “person” subject to suit under

§ 1983. As such, Stout cannot proceed with her claims under § 1983 that Brown’s

actions violated her constitutional rights. Accordingly, I will summarily dismiss

Stout’s claims against Brown under § 1915A(b)(1) as frivolous.

      For the reasons set forth, it is ORDERED that the plaintiff’s claims against

the Virginia Department of Corrections and Inmate T. Brown are summarily

DISMISSED under 28 U.S.C. § 1915A(b)(1) as frivolous. By separate order, the

court will direct the Clerk to attempt service on the remaining defendant.

                                               ENTER: October 9, 2018

                                               /s/ James P. Jones
                                               United States District Judge


                                         -3-
